Exhibit 10.1

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (this “Severance
Agreement”) is made and entered into effective as of this 30th day of April,
2008, by and between Barrier Therapeutics, a Delaware corporation (the
“Company”) and Anne VanLent (“VanLent”) (collectively, “the parties”).

WHEREAS, VanLent has been employed by the Company as its Executive Vice
President and Chief Financial Officer (“CFO”); and

WHEREAS, VanLent’s employment with the Company is governed by an employment
agreement, dated December 6, 2006 (the “Employment Agreement”); and

WHEREAS, at the request of the Board of Directors of the Company (the “Board”),
VanLent and the Company have mutually agreed that VanLent will retire from her
position as CFO, effective April 30, 2008 (the “Retirement Date”).

NOW, THEREFORE, IT IS HEREBY AGREED by and between VanLent and the Company as
follows:

1. Release:

VanLent for and in consideration of the commitments set forth in this Severance
Agreement, and intending to be legally bound, does hereby REMISE, RELEASE AND
FOREVER DISCHARGE the Company, its affiliates, subsidiaries and parents, and its
officers, directors, employees, attorneys, and agents, and its and their
respective successors and assigns, heirs, executors, and administrators
(collectively, “Releasees”) of and from all manner of actions and causes of
actions, suits, debts, claims and demands whatsoever in law or in equity, which
VanLent ever had, now has or which her heirs, executors or administrators
hereafter may have from the beginning of time, up to and including the date of
this Severance Agreement, and particularly, but without limitation of the
foregoing general terms, any claims concerning or relating in any way to
VanLent’s employment relationship with RELEASEES, including, but not limited to,
any claims arising under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§2000e et seq., the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.
(“ADA”), the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621
et seq. (“ADEA”), the Older Workers Benefit Protection Act, 29 U.S.C. § 621 et
seq. (“OWBPA”), the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.
(“FMLA”), the Employee Retirement Income Security Act, 29 U.S.C. §1001 et seq.
(“ERISA”), the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et seq.
(“NJLAD”), the Conscientious Employee Protection Act, N.J.S.A. 34:19-1 et seq.
(“CEPA”), the New Jersey Family Leave Act, N.J.S.A. 34:11b-1 et seq., the New
Jersey Equal Pay Act, N.J.S.A. 34:11-56.1 et seq., the New Jersey Wage and Hour
Law, N.J.S.A. 34:1-56a et seq., the New Jersey Wage Payment Act, N.J.S.A.
34:11-4.2 et seq., the New Jersey Constitution, the common law of the State of
New Jersey including, but not limited to, “Pierce claims,” the New Jersey wage
and hour laws, and any and all other federal, state, county, or local common
laws, statutes, ordinances, or regulations, including, without limitation,
claims of unlawful discharge, retaliation, fraud, equitable fraud, negligent
misrepresentation, breach of



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 2 of 8

 

contract, promissory estoppel, breach of the implied covenant of good faith and
fair dealing, negligent supervision, quantum meruit, violation of public policy,
defamation, physical injury, emotional distress, or claims for additional
compensation or benefits arising up until now, and any claims for attorneys’
fees and costs.

2. In consideration for VanLent’s agreements as set forth herein and pursuant to
Section 6(c) of the Employment Agreement, and provided that VanLent has executed
and has not revoked this Severance Agreement pursuant to Paragraph 17(f) below,
the Company agrees as follows:

(a) The Company will, within thirty (30) days of her Retirement Date, pay to
VanLent an amount equal to 1.0 times her annual base salary (at the rate in
effect as of her Retirement Date) plus 1.0 times her target annual cash bonus
for 2008, each in a lump sum, less applicable withholdings. As of her Retirement
Date, VanLent’s annual base salary is $274,000 and her target annual cash bonus
for 2008 is $95,900. Thus, the total payment to VanLent pursuant to this
Paragraph 2(a) is $369,000.

(b) The Company will, within thirty (30) days of her Retirement Date, pay to
VanLent a pro rata bonus payment for the year in which her Retirement Date
occurs equal to $31,967, which represents one-third of VanLent’s target annual
cash bonus for 2008.

(c) The Company will provide VanLent with continued coverage under the Company’s
group health plan until the earlier of either (1) the end of the twelve month
period following her Retirement Date (the “Severance Period”) or (2) the date on
which VanLent is eligible to receive medical benefits from another employer. The
COBRA health care continuation coverage period under section 4980B of the Code
will run concurrently with the Severance Period (or such shorter period as may
become applicable under (c)(2) hereof).

(d) All of VanLent’s outstanding stock options, restricted stock and other
equity rights held by her as of the Retirement Date will become vested and/or
exercisable, as the case may be, as of the Retirement Date, and any stock
options, including any stock options that previously became exercisable and have
not expired or been exercised, will remain exercisable, notwithstanding any
provision to the contrary in any other agreement governing such options, until
December 31, 2009; provided, however, that in no event will the option be
exercisable beyond its original term.

(e) The Company will, within thirty (30) days of her Retirement Date, pay to
VanLent any other amounts earned, accrued and owing but not yet paid under
Sections 2, 3 and 4 of the Employment Agreement and any benefits accrued and due
under any applicable benefit plans and programs of the Company, whether or not
the terms of such plan or program otherwise require an employee to be employed
with the Company on the date of payment, including without limitation, any cash
bonus earned and accrued but not yet paid for 2007. VanLent has received payment
of her 2007 annual bonus contemporaneously with the payment of the 2007 annual
bonus to other executive officers of the Company, as determined by the
Compensation Committee of the Board. In addition, the Company will, within
thirty (30) days of her Retirement Date, pay to VanLent the amount of any
reasonable out-of-pocket business expenses properly incurred but not yet
reimbursed under Section 5 of the Employment Agreement. The amounts described in
this Paragraph 2(e) will be paid to VanLent regardless of whether she executes
or revokes this Severance Agreement.

 

2



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 3 of 8

 

3. Non-Disparagement:

VanLent agrees:

(a) not to participate or engage in any trade or commercial disparagement of the
business or operations of the Company and/or any other related entity;

(b) not to subvert the business or operations of the Company and/or any other
related entity; and

(c) not to disparage any of the officers, directors or employees of the Company.

4. Confidential Information, Invention Assignment, Non-Competition and
Non-Solicitation Obligations:

VanLent acknowledges and further agrees that she remains bound by the terms of
the Company’s Confidential Information and Invention Assignment Agreement (as
described in Section 12 of the Employment Agreement) and her obligations under
Section 13 of the Employment Agreement. VanLent agrees that she remains subject
to the foregoing terms and obligations regardless of whether she signs or
revokes this Severance Agreement.

5. Entire Agreement:

VanLent acknowledges and further agrees that this Severance Agreement supersedes
any and all prior agreements or understandings, whether written or oral, between
the parties to the extent this Severance Agreement is inconsistent with the
terms or conditions of any such prior agreements or understandings, with the
exception of the Company’s Confidential Information and Invention Assignment
Agreement (as described in Section 12 of the Employment Agreement) and VanLent’s
obligations under Section 13 of the Employment Agreement.

VanLent further acknowledges and agrees that except as set forth expressly
herein, no promises or representations have been made to her in connection with
her separation from the Company, or the terms of this Severance Agreement.

6. No Admission:

The parties agree and acknowledge that the Severance Agreement by the Company
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and will not be construed to be
an admission of any violation of any federal, state or local statute or
regulation, or of any duty owed, contractual or otherwise, by any of the
Releasees to VanLent.

 

3



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 4 of 8

 

7. No Reemployment:

VanLent acknowledges that Releasees have no obligation to employ or re-employ
her in the future.

8. No Obligations:

Each party agrees and recognizes that should it breach any of the obligations or
covenants set forth in this Severance Agreement, the non-breaching party will
have no obligation, except as set forth in the Employment Agreement, to provide
the other party with the consideration paid under this Severance Agreement. The
parties further agree that the non-breaching party will be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages.

9. No Conflict:

In the event that any portion of the Severance Agreement conflicts with any
portion of the Employment Agreement, the Severance Agreement will control to the
extent necessary to resolve the conflict, and all non-conflicting portions of
the Employment Agreement will remain in effect.

10. Governing Law:

This Severance Agreement and the obligations of the parties hereunder will be
construed, interpreted and enforced in accordance with the laws of the State of
New Jersey.

11. Severability:

The parties agree that if any provision of this Severance Agreement, other than
the General Release set forth in Paragraph 1 above, or the application thereof
to any person, place or circumstance will be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Severance Agreement and such provision as applied to other persons, places, and
circumstances will remain in full force and effect.

12. Construction:

This Severance Agreement has been drafted jointly by all parties and there will
be no presumption of construction against any party. The Parties agree that the
terms of all parts of the Severance Agreement will in all cases be construed as
they hold, according to their fair meaning, and not strictly for or against any
party.

13. Counterparts:

This Severance Agreement may be executed in any number of counterparts, and each
such counterpart will be deemed to be an original instrument, but all such
counterparts together will constitute but one agreement. This Severance
Agreement may be executed and delivered by facsimile.

 

4



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 5 of 8

 

14. Waiver:

The waiver by either party of a breach of any provision of this Severance
Agreement by the other party must be in writing and will not operate or be
construed as a waiver of any subsequent breach by such other party.

15. Arbitration:

The parties agree that any dispute, controversy or claim arising out of or
relating to this Severance Agreement, whether based on contract, tort, statute
or other legal or equitable theory (including without limitation, Title VII,
Americans with Disabilities Act, New Jersey Law Against Discrimination, Age
Discrimination in Employment Act, Conscientious Employment Protection Act or any
claim of fraud, misrepresentation or fraudulent inducement or any question of
validity or effect of this Severance Agreement including this clause) or the
breach or termination thereof (a “Dispute”), will be resolved by binding
arbitration in accordance with the following provisions; provided, however, that
this Paragraph 16 will not limit the right of any party to seek from a court of
competent jurisdiction any equitable relief with respect to the Dispute to which
such party may otherwise be entitled, including, without limitation, specific
performance or injunctive or other relief, and no party will have any obligation
to arbitrate such claim for equitable relief.

(a) Any Dispute will be resolved by binding arbitration to be conducted before
JAMS/Endispute, Inc. (“JAMS”) in accordance with the provisions of JAMS’
Comprehensive Arbitration Rules and Procedures as in effect at the time of the
arbitration.

(b) The arbitration will be held before a single arbitrator appointed by JAMS,
in accordance with its rules, who is not an affiliate of any party to such
arbitration and does not have any potential for bias or conflict of interest
with respect to any of the parties, directly or indirectly, by virtue of any
direct or indirect financial interest, family relationship or close friendship.

(c) Such arbitration will be held at such place as the arbitrator appointed by
JAMS may determine within the State of New Jersey or such other location to
which the parties may agree.

(d) The arbitrator will have the authority, taking into account the parties’
desire that any arbitration proceeding hereunder be reasonably expedited and
efficient, to permit the parties to conduct discovery. Any such discovery will
be (A) guided generally by and be no broader than permitted under the United
States Federal Rules of Civil Procedure, and (B) subject to the arbitrator and
the parties entering into a mutually acceptable confidentiality agreement.

(e) The arbitrator’s decision and award in any such arbitration will be made and
delivered within 120 days of the date on which such arbitration proceedings
commenced.

(f) The arbitrator’s decision will be in writing and will be as brief as
possible and will include the basis for the arbitrator’s decision. A record of
the arbitration proceeding will be kept.

 

5



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 6 of 8

 

(g) Judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(h) The arbitrator will have the power but not the obligation to award to the
party it deems to have prevailed, all or a portion of the costs of the
arbitration (including, transcripts, room rental fees and fees and expenses of
the arbitrator and JAMS, and the reasonable legal fees, costs and disbursements
of the other party thereto); provided, that if court proceedings to stay
litigation or compel arbitration are necessary, the non-prevailing party in such
proceedings will pay all reasonable costs, expenses, and attorney’s fees
incurred in connection with such court proceeding.

(i) The parties agree to participate in any arbitration in good faith.

16. Compliance with Section 409A.

This Severance Agreement will be interpreted to avoid any penalty sanctions
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment will be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, all payments to be made upon a termination of employment under this
Severance Agreement may only be made upon VanLent’s “separation from service”
within the meaning of such term under section 409A of the Code, each payment
made under this Severance Agreement will be treated as a separate payment and
the right to a series of installment payments under this Severance Agreement is
to be treated as a right to a series of separate payments. In no event will
VanLent, directly or indirectly, designate the calendar year of payment.

Payments under this Agreement are intended to be exempt from section 409A of the
Code because they will be paid within the short-term deferral rule and
separation pay plan exception thereto; however, to the extent it is determined
to be necessary to postpone the commencement of any severance payments otherwise
payable pursuant to this Agreement as a result of such separation from service
to prevent any accelerated or additional tax under section 409A of the Code,
then the Company will postpone the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to VanLent) that are not otherwise excepted
from section 409A of the Code, until the first payroll date that occurs after
the date that is six (6) months following VanLent’s separation from service with
the Company (as defined under section 409A of the Code). If any payments are
postponed due to such requirements, such postponed amounts will be paid on the
first payroll date that occurs after the date that is six (6) months following
VanLent’s separation from service with the Company in a lump sum. If VanLent
dies during the postponement period prior to the payment of the postponed
amount, the amounts withheld on account of section 409A of the Code will be paid
to the personal representative of VanLent’s estate within sixty (60) days after
the date of VanLent’s death.

All reimbursements and in-kind benefits provided under this Severance Agreement
will be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses

 

6



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 7 of 8

 

incurred during VanLent’s lifetime (or during a shorter period of time specified
in this Severance Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

17. Certification:

VanLent certifies and acknowledges as follows:

(a) That she has read the terms of this Severance Agreement, and that she
understands its terms and effects, including the fact that she has agreed to
RELEASE AND FOREVER DISCHARGE the Company and each and everyone of its
affiliated entities from any legal action arising out of her employment
relationship with the Company and/or the termination of that relationship;

(b) That she has signed this Severance Agreement voluntarily and knowingly in
exchange for the consideration described herein, which she acknowledges is
adequate and satisfactory to her and which she acknowledges is in addition to
any other benefits to which she is otherwise entitled;

(c) That she has been and is hereby advised in writing to consult with an
attorney prior to signing this Severance Agreement, and has in fact consulted
with an attorney;

(d) That she does not waive rights or claims that may arise after the date this
Severance Agreement is executed;

(e) That the Company has provided VanLent with a period of twenty-one
(21) calendar days within which to consider this Severance Agreement, and that
she has signed on the date indicated below after concluding that this Severance
Agreement is satisfactory to her; and

(f) VanLent acknowledges that she may revoke this Severance Agreement within
seven (7) calendar days after execution, and it will not become effective until
the expiration of such seven-day revocation period. In order to be effective,
any revocation by VanLent must be in writing, directed to the Company, Barrier
Therapeutics, Inc., 600 College Road East, Suite 3200, Princeton, New Jersey
08540, Attention: Chief Executive Officer; Telecopier: (609) 945-1255, and be
received on or before the 7th day following the execution of this Severance
Agreement (the “Revocation Period”). In the event of a timely revocation by
VanLent, this Severance Agreement will be deemed null and void and neither the
Company nor VanLent will have any obligations hereunder.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

VanLent Severance Agreement

Page 8 of 8

 

Intending to be legally bound hereby, VanLent and the Company executed the
foregoing Confidential Separation Agreement and General Release this 30th day of
April, 2008.

 

 

Anne VanLent Barrier Therapeutics, Inc. By:  

 

Name:   Peter Ernster Title:   Chairman

 

8